DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 17 October 2022. Examiner acknowledges the amendments to claims 1 and 59, the cancellation of claims 62 and 69, and the addition of claims 70-75.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow activator” in claims 1, 59, 72, 73, and 75.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitations that are considered to invoke 35 U.S.C. 112(f) are as follows:
Claims 1, 59, 72, 73, and 75 recite the limitation “flow activator”, wherein this limitation is considered to invoke 35 U.S.C. 112(f). Applicant discloses the flow activator to be one or more needles or microneedles (Applicant’s Specification, Page 7, Line 14). Examiner has interpreted the flow activator to be one or more needles or microneedles, or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 59-61, 63-68, and 70-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zugasti et al. (US-8821412-B2, previously presented), hereinafter Zugasti.

Regarding claim 1, Zugasti teaches
A device for receiving fluid from a subject, comprising: 
a device actuator (Element 10, Col 6, Line 60); 
a base including an opening to receive fluid into the device (Col 6, Lines 56-59; Col 7, Lines 13-14; Col 7, Lines 30-33); 
a flow activator being arranged to cause fluid to be released from the subject (Col 7, Lines 35-38); 
a carrier that holds the flow activator prior to actuation of the device actuator (As shown in FIG. 45, effector 50 may be attached to deployment actuator 60 via holders 580 and grooves 56 (Col 29, lines 56-62), wherein release element 30, taken to read on the carrier, and effector 50 are both coupled to cam 571 as seen in figure 44 due to release element tabs 576 and effector tabs 578, respectively, such that the release element would hold the flow activator, as the effector holds the deployment actuator (Figure 45) and the deployment actuator holds the flow activator (Figures 6A-6C)); and 
a retraction actuator positioned between the carrier and the base (Element 40, Figures 12-13, wherein element 40 comprises elements 42 and 44 in Figure 13) such that the retraction actuator is configured to move the carrier in a retraction direction away from the opening (Col 30, lines 13-17).

	Regarding claim 59, Zugasti teaches
The device of claim 1, further comprising a first cantilevered arm that is curved about an axis parallel to a deployment direction (Zugasti, Col 10, Lines 40-42, wherein the other arms 48 cantilever from the retraction actuator 40 and the retraction actuator 40 moves on an axis parallel to the deployment direction; wherein the arms 48 as seen in Figure 7A reads on being curved about an axis parallel to the deployment direction), wherein the flow activator is configured to move in the deployment direction in response to actuation of the device actuator (Col 9, Lines 27-29).

Regarding claim 60, Zugasti teaches
The device of claim 59, further comprising a cylindrical body (spacer element 32 as seen in Figure 5 of Gonzalez-Zugasti et al.), wherein the first cantilevered arm is cantilevered from the cylindrical body (Zugasti, Col 10, lines 65-67, wherein the retraction actuator 40 is in contact with the spacer element and cantilevers off of it (Figure 4)).

	Regarding claim 61, Zugasti teaches
The device of claim 60, wherein the cylindrical body includes an opening passing through the cylindrical body in the deployment direction (Zugasti, Figure 7A, wherein the retraction actuator 40 has an opening passing through itself in the deployment direction).

	Regarding claim 63, Zugasti teaches
The device of claim 1, further comprising a vacuum source (Zugasti, Col 14, Lines 32-33), wherein vacuum is generated from the vacuum source during actuation of the device (Col 14, Lines 42-48).

	Regarding claim 64, Zugasti teaches
The device of claim 59, wherein prior to actuation of the device, the first cantilevered arm is in a relaxed state (Zugasti, Col 12, Lines 28-30, wherein being free to flex reads as an equivalent of being in a relaxed state).

Regarding claim 65, Zugasti teaches
The device of claim 1, further comprising a device interface that provides a seal against skin (Zugasti, Col 15, Lines 22-24).

Regarding claim 66, Zugasti teaches
The device of claim 65, wherein the device interface comprises an adhesive (Zugasti, Col 15, Lines 33-36).

Regarding claim 67, Zugasti teaches
The device of claim 59, further comprising a second cantilevered arm that is curved in a direction that partially surrounds the axis (Zugasti, arms 48, Col 10, lines 40-42, Figure 7A).

Regarding claim 68, Zugasti teaches
The device of claim 1, wherein movement of the carrier toward the base compresses the retraction actuator (Zugasti, Col 11, lines 64-66).

Regarding claim 70, Zugasti teaches
The device of claim 1, wherein the flow activator comprises one or more needles (Zugasti, Col 7, Lines 35-38).

Regarding claim 71, Zugasti teaches
The device of claim 1, further comprising a pusher coupled to the device actuator, wherein in response to actuation of the device actuator (Zugasti, Col 26, lines 13-16, Figure 4), the pusher causes the carrier to move toward the opening (Col 26, lines 20-29).

Regarding claim 72, Zugasti teaches
The device of claim 1, further comprising a deployment actuator that moves the flow activator in a deployment direction toward a subject (Zugasti, Element 60, Col 9, Lines 27-29).

Regarding claim 73, Zugasti teaches
The device of claim 72, wherein the carrier holds the deployment actuator and wherein the carrier holds the flow activator via the deployment actuator (As shown in FIG. 45, effector 50 may be attached to deployment actuator 60 via holders 580 and grooves 56 (Zugasti, Col 29, lines 56-62), wherein release element 30, taken to read on the carrier, and effector 50 are both coupled to cam 571 as seen in figure 44 due to release element tabs 576 and effector tabs 578, respectively, such that the release element would hold the flow activator, as the effector holds the deployment actuator (Figure 45) and the deployment actuator holds the flow activator (Figures 6A-6C)).

Regarding claim 74, Zugasti teaches
The device of claim 73, wherein the deployment actuator moves with the carrier (Zugasti, Col 9, Lines 46-49).

Regarding claim 75, Zugasti teaches
The device of claim 1, further comprising a post, wherein the flow activator is coupled to the post, and wherein the carrier holds the flow activator via the post (As shown in FIG. 13, a post 94 is coupled to the membrane 72, the flow activator 90 and the deployment actuator 60, and may be made relatively stiff or non-compliant, e.g., to help transmit movement from the deployment actuator 60 to the flow activator 90 with little loss (Zugasti, Col 23, lines 3-8)).

Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejections set forth in the previous office action, Applicant’s arguments are not considered to be persuasive. Applicant argues that Zugasti fails to teach or suggest all the features of amended claim 1; however, Zugasti is considered to read on the amended limitations, as Zugasti is considered to teach a carrier that holds the flow activator prior to actuation of the device actuator (As shown in FIG. 45, effector 50 may be attached to deployment actuator 60 via holders 580 and grooves 56 (Col 29, lines 56-62), wherein release element 30, taken to read on the carrier, and effector 50 are both coupled to cam 571 as seen in figure 44 due to release element tabs 576 and effector tabs 578, respectively, such that the release element would hold the flow activator, as the effector holds the deployment actuator (Figure 45) and the deployment actuator holds the flow activator (Figures 6A-6C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791